DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 11/23/20 is acknowledged. Claims 1-6, 9-17 are pending. Claims 7-8 are canceled. Claims 1, 6, 9-11, 13, 15, 17 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geraghty et al. (WO 2016172555 A1 – cited by Applicant), hereinafter Geraghty, further in view of Buess et al. (US 2016/0128608 A1 – cited by Applicant), hereinafter Buess.
Regarding Claim 1, Geraghty teaches: A holding device (figure 1, element 70) for a breathing tube (element 30) for use in a lung function diagnostic application (Examiner notes that this limitation is intended use, and bears no patentable weight), the holding device consisting of a material that is transparent for light having a wavelength in a first wavelength range but nontransparent for light having a wavelength in a second wavelength range (page 16, lines 23-25; page 39, lines 12-15; filter allows specific wavelengths to pass).
Geraghty does not mention that the holding device is “entirely” consisting of a selectively transparent material. Examiner does note that Geraghty teaches the use of injection molding and thermoplastic such as polyethylene, polypropylene, polyamide or polyacetal (page 10 lines 6-7) in construction of the holder.
Buess teaches a typical breathing tube (figure 1) can have an indicator (i.e. a coding) that needs to be read by an external optical device (abstract; paragraph 0025) and that a holder for said breathing tube should be transparent in the region of the indicator (paragraph 0052). In light of the teachings of Geraghty (selectively transparent region for optical detection; injection molding manufacturing step) in view of Buess (transparent at least in the area of the indicator), it would have been obvious to one of ordinary skill in the art before for the effective fling date to have modified the device to be “entirely” consisting of a selectively transparent material in order to simplify the manufacturing process of the holder (due to the use of a single material in injection molding process).
While Geraghty teaches the use of light guides (element 178, i.e. fittings), Geraghty does not mention the angle of said ‘fittings’. Buess further teaches the use of an optical sensor at an angle (of approximately 30-120 degrees) to read a coding structure further (figure 5; paragraph 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device to comprise a fitting extending away from a lateral portion of a main body of the holding device, wherein the fitting has a free end arranged in a first plane that extends at an angle of 30 to 120 degrees 
Geraghty in view of Buess further teach wherein the fitting serves for guiding, in its interior, light emitted from a light source towards and through a main body of the holding device such that the light beam changes its direction within the fitting (As the fitting is used to hold optical sensors to read a coding structure; its purpose is to guide light; Examiner notes that this limitation is intended use, and holds no patentable weight).
Regarding Claim 2, Geraghty in view of Buess teach: The holding device according to claim 1. Geraghty in view of Buess do not explicitly mention wherein the first wavelength range comprises wavelengths of at least 600 nm. Geraghty does however teach the use of IR wavelengths (page 39, lines 12-15) and further teaches the use of different wavelengths depending on different gasses measured (page 40 lines 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device wherein the first wavelength range comprises wavelengths of at least 600 nm as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 3, Geraghty in view of Buess teach: The holding device according to claim 1. Geraghty in view of Buess do not explicitly mention wherein the first wavelength range has a spectral width of not more than 200 nm. Geraghty does however teach the use of IR wavelengths (page 39, lines 
Regarding Claim 4, Geraghty in view of Buess teach: The holding device according to claim 1, wherein the second wavelength range comprises wavelengths of less than 600 nm (page 39, lines 12-15; wavelengths less than 600 nm are not IR).
Regarding Claim 5, Geraghty in view of Buess teach: The holding device according to claim 1, wherein the second wavelength range has a spectral width of at least 200 nm (page 39, lines 12-15; Non IR wavelengths span more than 200 nm). 
Regarding Claim 6, Geraghty teaches: A holding device (figure 1, element 70) for a breathing tube (element 30) for use in a lung function diagnostic application (Examiner notes that this limitation is intended use, and bears no patentable weight), the holding device consisting of a material that is transparent for light having a wavelength in a first wavelength range but nontransparent for light having a wavelength in a second wavelength range (page 16, lines 23-25; page 39, lines 12-15; filter allows specific wavelengths to pass), and the holding device comprising: a main body (element 72) surrounding an inner main space which serves for removably housing a breathing tube (element 502) for use in a lung function diagnostic application chosen from the group consisting of spirometry, gas washout measurements, gas dilution measurements, and gas diffusion measurements (Examiner notes this limitation amounts to intended use and bears no patentable weight; Examiner further notes that the housing is capable of holding any breathing tube, used for any purpose), a first side body extending laterally from the main body on a first side, and a second side body extending laterally from the main 
Geraghty does not mention that the holding device is “entirely” consisting of a selectively transparent material. Examiner does note that Geraghty teaches the use of injection molding and thermoplastic such as polyethylene, polypropylene, polyamide or polyacetal (page 10 lines 6-7) in construction of the holder.
Buess teaches a typical breathing tube (figure 1) can have an indicator (i.e. a coding) that needs to be read by an external optical device (abstract; paragraph 0025) and that a holder for said breathing tube should be transparent in the region of the indicator (paragraph 0052). In light of the teachings of Geraghty (selectively transparent region for optical detection; injection molding manufacturing step) in view of Buess (transparent at least in the area of the indicator), it would have been obvious to one of ordinary skill in the art before for the effective fling date to have modified the device to be “entirely” consisting of a selectively transparent material in order to simplify the manufacturing process of the holder (due to the use of a single material in injection molding process).
While Geraghty teaches the use of light guides (element 178, i.e. fittings), Geraghty does not mention the angle of said ‘fittings’. Buess further teaches the use of an optical sensor at an angle (of approximately 30-120 degrees) to read a coding structure further (figure 5; paragraph 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device to comprise a fitting extending away from a lateral portion of a main body of the holding device, wherein the fitting has a free end arranged in a first plane that extends at an angle of 30 to 120 degrees 
Geraghty in view of Buess further teach wherein the fitting serves for guiding, in its interior, light emitted from a light source towards and through a main body of the holding device such that the light beam changes its direction within the fitting (As the fitting is used to hold optical sensors to read a coding structure; its purpose is to guide light; Examiner notes that this limitation is intended use, and holds no patentable weight).
Regarding Claim 9. Geraghty in view of Buess teach: The holding device according to claim 6, wherein the light is infrared light (Geraghty - page 10 lines 29).
Regarding Claim 10, Geraghty in view of Buess teaches: The holding device according to claim 6, wherein the fitting serves for guiding the light along a coding structure of a breathing tube inserted into the holding device (Buess - figure 5; paragraph 0051; As the fitting is used to hold optical sensors to read a coding structure; its purpose is to guide light; Examiner notes that this limitation is intended use, and holds no patentable weight. Further, Examiner notes that the breathing tube is not part of the claimed invention, as the claimed invention is directed to a holding device).
Regarding Claim 11, Geraghty in view of Buess teaches: The holding device according to claim 6. Geraghty does not explicitly mention wherein the fitting has a curved surface. 
Buess teaches that a coding structure on a breathing tube (figure 2, element 7) can have a curved surface. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 12, Geraghty in view of Buess teaches: The holding device according to claim 11. Geraghty in view of Buess do not mention wherein the curved surface comprises at least two sections having different curvatures. It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date to have modified the device wherein the curved surface comprises at least two sections having different curvatures as Applicant has not disclosed that the feature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected any curvature to provide the same or similar predictable results, e.g. guiding light.
Regarding Claim 14, Geraghty in view of Buess teaches: The holding device according to claim 1, wherein the material comprises at least one base material chosen from the group consisting of polycarbonates, acrylonitrile butadiene styrene, polystyrene, poly(methyl methacrylate), polyethylene terephthalate, polyethylene terephthalate glycol, copolymers of polystyrene and polyethylene terephthalate glycol, cellulose esters such as cellulose acetate butyrate, and copolymers of these base materials (Geraghty - page 10 lines  6-7).
Regarding Claim 15, Regarding Claim 1, Geraghty teaches: A lung function diagnostic device, including a holding device (figure 1, element 70) the holding device consisting of a material that is transparent for light having a wavelength in a first wavelength range but nontransparent for light having a wavelength in a second wavelength range (page 16, lines 23-25; page 39, lines 12-15; filter allows specific wavelengths to pass).
Geraghty does not mention that the holding device is “entirely” consisting of a selectively transparent material. Examiner does note that Geraghty teaches the use of injection molding and 
Buess teaches a typical breathing tube (figure 1) can have an indicator (i.e. a coding) that needs to be read by an external optical device (abstract; paragraph 0025) and that a holder for said breathing tube should be transparent in the region of the indicator (paragraph 0052). In light of the teachings of Geraghty (selectively transparent region for optical detection; injection molding manufacturing step) in view of Buess (transparent at least in the area of the indicator), it would have been obvious to one of ordinary skill in the art before for the effective fling date to have modified the device to be “entirely” consisting of a selectively transparent material in order to simplify the manufacturing process of the holder (due to the use of a single material in injection molding process).
While Geraghty teaches the use of light guides (element 178, i.e. fittings), Geraghty does not mention the angle of said ‘fittings’. Buess further teaches the use of an optical sensor at an angle (of approximately 30-120 degrees) to read a coding structure further (figure 5; paragraph 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device to comprise a fitting extending away from a lateral portion of a main body of the holding device, wherein the fitting has a free end arranged in a first plane that extends at an angle of 30 to 120 degrees to a second plane in which the lateral portion of the main body extends in order to hold optical sensors or collect/guide light from optical sources to effectively read a coding structure or indicator on a breathing tube. Regarding the exact angle of the fitting, an angle of an angle of 30 to 120 degrees would have been obvious to one of ordinary skill in the art as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Geraghty in view of Buess further teach wherein the fitting serves for guiding, in its interior, light emitted from a light source towards and through a main body of the holding device such that the light beam changes its direction within the fitting (As the fitting is used to hold optical sensors to read a coding structure; its purpose is to guide light; Examiner notes that this limitation is intended use, and holds no patentable weight).
Geraghty further teaches the use of the holder and tube in capnometry (page 23 line 26) and Buess teaches the use of a tube and holder in spirometry (paragraph 0012).
Regarding Claim 16, Geraghty in view of Buess teaches: The lung function diagnostics device according to claim 15. Geraghty further teaches comprising a circuit board having a light source to emit light having a wavelength in a first wavelength range and a detecting device to detect light having a wavelength in the first wavelength range, wherein the light source and the detecting device face in the same direction (page 10, line 20-29; page 28, lines 22-29).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geraghty in view of Buess further in view of Mace et al. (US 2010/0036272 A1 – cited by Applicant), hereinafter Mace.
Regarding Claim 13, Geraghty in view of Buess teach: The holding device according to claim 7. Geraghty in view of Buess do not mention wherein it comprises a lens being integrally formed as part of a surface of the holding device. 
Mace teaches the use of an integrated lens into a breathing tube holder in order to direct light in a particular direction (paragraph 0099). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device wherein it comprises a lens being integrally formed as part of a surface of the holding device wherein it comprises a lens being integrally formed as part of a surface of the holding device in order to direct light towards the coding region.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buess, in view of Geraghty.
Regarding Claim 17, Buess teaches: A method for reading out a coding on a surface of a breathing tube for use in lung function diagnostics, comprising the following steps: a) placing a breathing tube into a holding device  b) irradiating light having a wavelength in the first wavelength range through the holding device onto the breathing tube in a region in which a coding is arranged on the breathing tube, c) detecting the light that has passed the coding of the breathing tube with a detecting device (paragraph 0051). 
Buess does not mention wherein the holding device entirely consists of a material transparent for light having a wavelength in a first wavelength range but nontransparent for light having a wavelength in a second wavelength range.
Geraghty teaches a holding device (figure 1, element 70) for a breathing tube (element 30) wherein the holding device consisting of a material that is transparent for light having a wavelength in a first wavelength range but nontransparent for light having a wavelength in a second wavelength range (page 16, lines 23-25; page 39, lines 12-15; filter allows specific wavelengths to pass). Geraghty also teaches the use of injection molding and thermoplastic such as polyethylene, polypropylene, polyamide or polyacetal (page 10 lines 6-7) in construction of the holder. In light of the teachings of Geraghty (selectively transparent region for optical detection; injection molding manufacturing step) in view of Buess (transparent at least in the area of the indicator; paragraph 0052), it would have been obvious to one of ordinary skill in the art before for the effective fling date to have modified the device to be “entirely” consisting of a selectively transparent material in order to simplify the manufacturing process of the holder (due to the use of a single material in injection molding process).
While Geraghty teaches the use of light guides (element 178, i.e. fittings), Geraghty does not mention the angle of said ‘fittings’. Buess further teaches the use of an optical sensor at an angle (of 
Geraghty in view of Buess further teach wherein the fitting serves for guiding, in its interior, light emitted from a light source towards and through a main body of the holding device such that the light beam changes its direction within the fitting (As the fitting is used to hold optical sensors to read a coding structure; its purpose is to guide light; Examiner notes that this limitation is intended use, and holds no patentable weight).

Response to Amendment and Arguments
Regarding 112 Rejections, Applicants arguments and amendments are fully considered. The rejections are withdrawn.
Regarding 103 Rejections, Applicant argues that Buess does not include a fitting, let alone a fitting a specific angle. Examiner notes that fitting is taught by Geraghty (element 178) and the angle is taught by Buess (figure 5). While Applicant argues about a specific angle, Examiner notes that the claim specifies a range of approximate angles ranging from 30-120 degrees. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further traverses that the limitation “guiding of light” is intended use. Applicant argues that 
“Due to the specific design of the fitting as claimed in amended claims 1 and 6, it is possible to guide light emitted from the light source not only through the fitting, but also through the material of the holding device back towards the same direction from which it was emitted. Thus, the holding device with a specifically designed fitting enables the use of the holding device in a lung function diagnostics device comprising an element having a light source and a detector facing in the same direction. Thus, the light source and the detector can be arranged, e.g., on a single circuit board so that they require much less space than arrangements known from prior art. Such an arrangement can also be more easily manufactured than geometrically and spatially demanding arrangements of a light source and a detector.”
Examiner notes that none of these features are claimed. The claim merely recites that “the fitting serves for guiding… a light beam…”without any mention of the geometry of the fitting or components. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 12, Applicant argues that “the two different curvatures as claimed allow for the light beam to be reflected more than twice and ensure that the light beam is reflected in each section of the fitting as opposed to passing directly through”. Examiner notes that these features are not claimed. Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 13, Applicant argues that Mace does not teach a holding device with a fitting as claimed. Examiner notes that Geraghty and Buess teach the claimed holding device and Mace merely references to teach the use of an integrated lens. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Claim 17, Applicant argues that element 17 is not found in Geraghty. Examiner apologizes for the error and confirms Applicant’s belief that Examiner intended to refer to element 70.
Applicant further argues that the transparency relates to a tube and not the holder as claimed. Examiner respectfully disagrees. Geraghty clearly teaches substantially transparent material in the connection fitting 70, including light guide, plugs, and sealing components (pages 49-50). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791